Exhibit 10.1

 

ALNYLAM PHARMACEUTICALS, INC.

2018 STOCK INCENTIVE PLAN

1.Purpose

The purpose of this 2018 Stock Incentive Plan (the “Plan”) of Alnylam
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company by providing such persons with equity ownership
opportunities and performance‑based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders.  Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

2.Eligibility

All of the Company’s employees, officers and directors are eligible to be
granted options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”) and other stock‑based awards (each, an “Award”)
under the Plan.  Consultants and advisors to the Company (as such terms are
defined and interpreted for purposes of Form S‑8 (or any successor form)) are
also eligible to be granted Awards.  Each person who is granted an Award under
the Plan is deemed a “Participant.”

3.Administration and Delegation

(a) Administration by Board of Directors.  The Plan will be administered by the
Board.  The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable.  The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan.  The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency.  All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.

(b) Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”).  All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Options and other Awards that constitute rights under Delaware law (subject to
any limitations under the Plan) to employees or officers of the Company or any
of its present or future subsidiary corporations and to exercise such other
powers under the Plan as the Board may determine, provided that the Board shall
fix the terms of the Awards to be granted by such officers (including the
exercise price of the Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to such
Awards that the officers

 

--------------------------------------------------------------------------------

 

may grant; provided further, however, that no officer shall be authorized to
grant Awards to any “executive officer” of the Company (as defined by Rule 3b‑7
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
to any “officer” of the Company (as defined by Rule 16a‑1 under the Exchange
Act, an “Executive Officer”).  The Board may not delegate authority under this
Section 3(c) to grant restricted stock, unless Delaware law then permits such
delegation.

(d) Awards to Non-employee Directors.  Discretionary Awards to directors who are
not employees of the Company at the time of grant (“Non-employee Directors”)
will only be granted and administered by a Committee, all of the members of
which are independent as defined by the rules of the NASDAQ Stock Market
(“NASDAQ”).  

4.Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares.  Subject to adjustment under Section 10, Awards
may be made under the Plan for up to the sum of (i) 3,500,000 shares of common
stock, $0.01 par value per share, of the Company (the “Common Stock”), (ii) the
number of shares that remain available for grants under the Company’s Second
Amended and Restated 2009 Stock Incentive Plan (the “2009 Plan”) immediately
prior to the Effective Date and (iii) shares of Common Stock underlying any
awards granted under the 2009 Plan that expire, or are terminated, surrendered
or canceled without having been fully exercised or are forfeited in whole or in
part after the Effective Date and become available for issuance under the Plan
in accordance with Section 4(a)(3).  No more than 18,980,000 shares may be
issued in the form of Incentive Stock Options (as hereinafter defined).  Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

(2) Fungible Share Pool.  Subject to adjustment under Section 10, any Award that
is not a Full‑Value Award shall be counted against the share limits specified in
Sections 4(a)(1) and 4(b)(1) as one share for each share of Common Stock subject
to such Award and any Award that is a Full‑Value Award shall be counted against
the share limits specified in Sections 4(a)(1) and 4(b)(1) as 1.5 shares for
each one share of Common Stock subject to such Full‑Value Award.  “Full‑Value
Award” means any Restricted Stock Award or Other Stock‑Based Award (each as
defined below).  To the extent a share that was subject to an Award under the
Plan or an award under the 2009 Plan that counted as one share is returned to
the Plan pursuant to Section 4(a)(3), each applicable share reserve will be
credited with one share.  To the extent that a share that was subject to a
Full‑Value Award under the Plan or the 2009 Plan that counted as 1.5 shares is
returned to the Plan pursuant to Section 4(a)(3), each applicable share reserve
will be credited with 1.5 shares.

(3) Share Counting.  For purposes of counting the number of shares available for
the grant of Awards under the Plan and under the sub‑limits contained in
Section 4(b)(1), (i) all shares of Common Stock covered by independent SARs
shall be counted against the number of shares available for the grant of Awards;
provided, however, that independent SARs that may be settled only in cash shall
not be so counted; (ii) if any Award under the Plan or any award outstanding
under the 2009 Plan (A) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award or
award being repurchased by the Company at the original issuance price pursuant
to a contractual repurchase right) or (B) results in any Common Stock not being
issued (including as a result of an independent SAR that was settleable either
in cash or in stock actually being settled in cash), the unused Common Stock
covered by such Award or award shall again be available for the grant of Awards;
provided, however, in the case of Incentive Stock Options (as hereinafter
defined), the foregoing shall be subject to any limitations under the Code; and
provided further, in the case of independent SARs, that the full number of
shares subject to

- 2 -

--------------------------------------------------------------------------------

 

any stock‑settled SAR shall be counted against the shares available under the
Plan and against the sub-limits listed in the first clause of this Section in
proportion to the portion of the SAR actually exercised regardless of the number
of shares actually used to settle such SAR upon exercise; (iii) shares of Common
Stock delivered (by actual delivery, attestation, or net exercise) to the
Company by a Participant to (A) purchase shares of Common Stock upon the
exercise of an Award or (B) satisfy tax withholding obligations (including
shares retained from the Award creating the tax obligation) shall not be added
back to the number of shares available for the future grant of Awards; and
(iv) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sub‑limits.  Subject to adjustment under Section 10, the following
sub‑limits on the number of shares subject to Awards shall apply:

(1) Limits on Awards to Non-employee Directors.  The maximum number of shares
with respect to which Awards may be granted, in the aggregate, to Non-employee
Directors shall be 10% of the maximum number of authorized shares set forth in
Section 4(a)(1).  The maximum number of shares subject to Awards granted to an
individual in connection with such individual’s initial appointment or election
as a Non-employee Director shall be 36,000.  The maximum number of shares
subject to Awards granted to a Non-employee Director in any calendar year in
connection with such individual’s service on the Board (excluding for this
purpose any shares subject to Awards granted under the preceding sentence) shall
be 18,000.  

(c) Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant awards in substitution for any options, stock
or stock‑based awards granted by such entity or an affiliate
thereof.  Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan.  Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sub-limits contained in the
Plan, except as may be required by reason of Section 422 and related provisions
of the Code.

(d) Minimum Vesting.  Except as provided in the following sentence, and
notwithstanding anything in the Plan to the contrary, Awards granted to
Participants shall not become exercisable and/or vested (as applicable) prior to
the first year anniversary of the date of grant.  Notwithstanding the foregoing,
(i) the Board may, in its discretion, either at the time of grant or at any time
thereafter, impose a faster vesting schedule than the schedule prescribed by the
preceding sentence in the following extraordinary circumstances:  death or
disability of the Participant, or a change in control of the Company, and (ii)
the vesting schedule prescribed by the preceding sentence shall not apply to
Awards granted, in the aggregate, for up to 5% of the maximum number of
authorized shares set forth in Section 4(a)(1).

5.Stock Options

(a) General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.  An Option that is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

- 3 -

--------------------------------------------------------------------------------

 

(b) Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Alnylam Pharmaceuticals,
Inc., any of Alnylam Pharmaceuticals, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code.  The Company
shall have no liability to a Participant, or any other party, if an Option (or
any part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.

(c) Exercise Price.  The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable option agreement.  The exercise
price shall be not less than 100% of the Fair Market Value (as defined below) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future
date.  “Fair Market Value” of a share of Common Stock for purposes of the Plan
will be determined as follows:

(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant;

(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3) if the Common Stock is not publicly traded, the Board will determine the
Fair Market Value for purposes of the Plan using any measure of value it
determines to be appropriate (including, as it considers appropriate, relying on
appraisals) in a manner consistent with the valuation principles under
Section 409A of the Code, except as the Board or Committee may expressly
determine otherwise.

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date will be determined by using the closing sale price or
average of the bid and asked prices, as appropriate, for the immediately
preceding trading day and with the timing in the formulas above adjusted
accordingly.  The Board can substitute a particular time of day or other measure
of “closing sale price” or “bid and asked prices” if appropriate because of
exchange or market procedures or can, in its sole discretion, use weighted
averages either on a daily basis or such longer period as complies with
Section 409A of the Code.  The Board has sole discretion to determine the Fair
Market Value for purposes of this Plan, and all Awards are conditioned on the
Participants’ agreement that the Board’s determination is conclusive and binding
even though others might make a different determination.

(d) Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

(e) Exercise of Option.  Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.  Shares of Common Stock subject to the Option will be
delivered by the Company as soon as practicable following exercise.

- 4 -

--------------------------------------------------------------------------------

 

(f) Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) except as may otherwise be provided in the applicable option agreement, by
delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion; (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements and (iv) if the
Participant is an Executive Officer, prior approval is obtained from the Board;

(4) with respect to Nonstatutory Options, and except as may otherwise be
provided in the applicable option agreement, by delivery of a notice of “net
exercise” to the Company, as a result of which the Participant would receive the
number of shares of Common Stock underlying the Option so exercised reduced by
the number of shares of Common Stock equal to the aggregate exercise price of
the Option divided by the Fair Market Value on the date of exercise; provided,
if the Participant is an Executive Officer, prior approval is obtained from the
Board;

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders:  (1) no outstanding Option granted under the Plan may be amended
to provide an exercise price per share that is lower than the then‑current
exercise price per share of such outstanding Option (other than adjustments
pursuant to Section 10) and (2) the Board may not cancel any outstanding option
(whether or not granted under the Plan) and grant in substitution therefor new
Awards under the Plan covering the same or a different number of shares of
Common Stock and having an exercise price per share lower than the then‑current
exercise price per share of the cancelled option or effect repricing by
cancellation in exchange for cash.

6.Director Options

(a) Board Discretion.  The Board retains the specific authority to, from time to
time, determine the number of shares subject to Options granted to Non-employee
Directors under this Section 6, subject to the aggregate and individual
limitations on the number of shares issuable to Non-employee Directors contained
in Section 4(b)(1).  All Options granted to Non-employee Directors shall be
Nonstatutory Stock Options.  The Board also retains the specific authority to
issue SARs, Restricted Stock Awards or Other Stock‑Based Awards in lieu of
Options, subject to the aggregate and individual limitations on the number of
shares issuable to Non-employee Directors contained in Section 4(b)(1).  

- 5 -

--------------------------------------------------------------------------------

 

(b) Terms of Director Options.  Options granted under this Section 6 shall
(i) have an exercise price equal to the Fair Market Value on the date of grant,
(ii) subject to Section 4(d) and except as otherwise set forth in an option
agreement, vest in full on the first anniversary of the date of grant provided
that the individual is serving on the Board on such date (or, in the case of
Options granted under Section 6(a) to a newly elected or appointed director, as
to one‑third of the shares subject to the Option on each of the first, second
and third anniversaries of the date of grant); provided that no additional
vesting shall take place after the Participant ceases to serve as a director and
further provided that the Board may provide for accelerated vesting in the case
of death, disability or change in control, (iii) expire on the earlier of
10 years from the date of grant or three months following cessation of service
on the Board, provided that such three month period shall be extended to
five years following cessation of service on the Board for any director with
five or more years of continuous service on the Board, and (iv) contain such
other terms and conditions as the Board shall determine.

7.Stock Appreciation Rights

(a) General.  The Board may grant Awards consisting of SARs entitling the
holder, upon exercise, to receive an amount of Common Stock or cash or a
combination thereof (such form to be determined by the Board) determined by
reference to appreciation, from and after the date of grant, in the Fair Market
Value of a share of Common Stock over the measurement price established pursuant
to Section 7(c).  The date as of which such appreciation is determined shall be
the exercise date.

(b) Grants.  SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(1) Tandem Awards.  When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that a SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.

(2) Independent SARs.  A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Measurement Price.  The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement.  The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR with a measurement price
to be determined on a future date, the measurement price shall be not less than
100% of the Fair Market Value on such future date.

(d) Duration of SARs.  Each SAR shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

- 6 -

--------------------------------------------------------------------------------

 

(e) Exercise of SARs.  SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Company, together with any
other documents required by the Board.

(f) Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders:  (1) no outstanding SAR granted under the Plan may be amended to
provide an exercise price per share that is lower than the then‑current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 10) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then‑current exercise price
per share of the cancelled SAR or effect repricing by cancellation in exchange
for cash.

8.Restricted Stock; Restricted Stock Units

(a) General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.  Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

(b) Terms and Conditions for All Restricted Stock Awards.  Subject to the
provisions of the Plan (including, without limitation, Section 4(d)), the Board
shall determine the terms and conditions of a Restricted Stock Award, including
the conditions for vesting and repurchase (or forfeiture) and the issue price,
if any.  

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends.  Participants holding shares of Restricted Stock will be entitled
to dividends paid with respect to such shares; provided, however, with respect
to any unvested share of Restricted Stock, dividends shall accrue during the
vesting period but shall not be paid unless and until such share of Restricted
Stock has vested.  Any such accrued dividends that are attributable to a share
of Restricted Stock shall be paid to the Participant in cash or, in the sole
discretion of the Board, in shares of Common Stock having a Fair Market Value
(on the date of distribution) equal to the amount of such dividends, upon the
vesting of such share and, if such share is forfeited, the Participant shall
have no right to such dividends.

(2) Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock shall be deposited in escrow by
the Participant, together with a stock power endorsed in blank, with the Company
(or its designee).  At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”).  In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

- 7 -

--------------------------------------------------------------------------------

 

(d) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement.  Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement.  The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant in a manner that complies
with Section 409A of the Code.

(2) Voting Rights.  A Participant shall have no voting rights with respect to
any Restricted Stock Units.

(3) Dividend Equivalents.  To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”).  Dividend Equivalents shall be credited to an account
for the Participants, shall be settled in cash and/or shares of Common Stock and
may be subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, as determined by the Board in
its sole discretion, subject in each case to such terms and conditions as the
Board shall establish, in each case to be set forth in the applicable Award
agreement.  Notwithstanding the foregoing, with respect to any unvested
Restricted Stock Unit, Dividend Equivalents shall accrue during the vesting
period but shall not be paid unless and until such Restricted Stock Unit has
vested.  Any such Dividend Equivalents that have accrued and are attributable to
a Restricted Stock Unit shall be paid to the Participant in cash or, in the sole
discretion of the Board, in shares of Common Stock having a Fair Market Value
(on the date of distribution) equal to the amount of such Dividend Equivalents,
upon the vesting of such Restricted Stock Unit and, if such Restricted Stock
Unit is forfeited, the Participant shall have no right to such Dividend
Equivalents.

9.Other Stock‑Based Awards

(a) General.  Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock‑Based‑Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future.  Such Other
Stock‑Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise entitled.  Other Stock‑Based
Awards may be paid in shares of Common Stock or cash, as the Board shall
determine.

(b) Terms and Conditions.  Subject to the provisions of the Plan (including,
without limitation, Section 4(d)), the Board shall determine the terms and
conditions of each Other Stock‑Based Award, including any purchase price
applicable thereto.  

10.Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin‑off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the sub‑limits, fungible pool and share counting rules set forth in
Sections 4(a) and 4(b), (iii) the minimum vesting provisions set forth in
Section 4(d), (iv) the number and class of securities and exercise price per
share of each

- 8 -

--------------------------------------------------------------------------------

 

outstanding Option and each Option issuable under Section 6, (v) the share‑ and
per‑share provisions and the measurement price of each SAR, (vi) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (vii) the share‑ and per‑share‑related provisions and
the purchase price, if any, of each outstanding Other Stock‑Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board.  Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization Events.

(1) Definition.  A “Reorganization Event” shall mean:  (a) any merger or
consolidation of the Company with or into another entity where the stockholders
of the Company immediately before the merger or consolidation would not,
immediately after the merger or consolidation, beneficially own, directly or
indirectly, shares representing a majority of the outstanding voting shares of
the resulting or successor entity (or its ultimate parent, if applicable),
(b) any transfer or disposition of all of the Common Stock of the Company for
cash, securities or other property pursuant to a share exchange or other
transaction or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards.  In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock Awards on such terms as the Board
determines:  (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing.  In taking any of
the actions permitted under this Section 10(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately

- 9 -

--------------------------------------------------------------------------------

 

prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in value (as
determined by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock Awards.  Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Restricted
Stock Award; provided, however, that the Board may provide for termination or
deemed satisfaction of such repurchase or other rights under the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, either initially or by amendment.  Upon the
occurrence of a Reorganization Event involving the liquidation or dissolution of
the Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

11.General Provisions Applicable to Awards

(a) Transferability of Awards.  Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S‑8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award.  References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

(b) Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine.  Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion.  Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award.  The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

- 10 -

--------------------------------------------------------------------------------

 

(d) Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding.  The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award.  The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages.  If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations.  Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise.  A Participant may satisfy such tax obligations in whole
or in part by delivery (either by actual delivery or attestation) of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value; provided, however, that if the
Participant is an Executive Officer, prior approval is obtained from the Board;
provided further, that where stock is being used to satisfy such tax
obligations, the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income), unless withholding at a higher rate would
not result in adverse accounting treatment (in which case such withholding shall
not exceed maximum statutory withholding rates).  Shares used to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

(f) Amendment of Award.  Except as otherwise provided in Section 4(d) with
respect to the vesting of Awards or Section 12(d) with respect to actions
requiring shareholder approval, the Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option.  The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 10 hereof.

(g) Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration.  Except as otherwise provided in Sections 4(d) and 11(i), the
Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.

- 11 -

--------------------------------------------------------------------------------

 

12.Miscellaneous

(a) No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder.  Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan.  The Plan shall become effective on the
date the Plan is approved by the Company’s stockholders (the “Effective
Date”).  No Awards shall be granted under the Plan after the expiration of
10 years from the Effective Date, but Awards previously granted may extend
beyond that date.

(d) Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) no amendment that would
require stockholder approval under the NASDAQ rules may be made effective unless
and until the Company’s stockholders approve such amendment; and (ii) if NASDAQ
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the NASDAQ rules,
no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Sections 4(c) or 10),
(B) expanding the types of Awards that may be granted under the Plan, or
(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless and until the Company’s stockholders approve
such amendment.  In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval.  Unless otherwise specified in the amendment, any amendment to
the Plan adopted in accordance with this Section 12(d) shall apply to, and be
binding on the holders of, all Awards outstanding under the Plan at the time the
amendment is adopted, provided the Board determines that such amendment does not
materially and adversely affect the rights of Participants under the
Plan.  Options may be granted that are conditioned upon stockholder approval of
any amendment adding shares of Common Stock to the Plan, but no such conditioned
Options may be exercised until stockholder approval is obtained.  If stockholder
approval is not obtained, all such conditioned Option grants shall be cancelled
and be of no further force or effect.

(e) Authorization of Sub‑Plans.  The Board may from time to time establish
one or more sub‑plans under the Plan for purposes of satisfying applicable
securities or tax laws of various jurisdictions.  The Board shall establish such
sub‑plans by adopting supplements to the Plan containing (i) such limitations on
the Board’s discretion under the Plan as the Board deems necessary or desirable
or (ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable.  All supplements adopted by
the Board shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.

(f) Non‑U.S. Participants.  Awards may be granted to Participants who are
non‑U.S. citizens or residents employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to
Participants employed in the United States as may, in the judgment of the Board,
be necessary or desirable in order to recognize differences in local law or tax
policy.  The Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Board’s obligation with

- 12 -

--------------------------------------------------------------------------------

 

respect to tax equalization for Participants on assignments outside their home
country.  The Board may approve such supplements to or amendments, restatements
or alternative versions of the Plan as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan.

(g) Compliance with Section 409A of the Code.  Except as provided in individual
Award agreements initially or by amendment, if and to the extent any portion of
any payment, compensation or other benefit provided to a Participant in
connection with his or her employment termination is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination the Participant (through accepting
the Award) agrees that he or she is bound, such portion of the payment,
compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit.  The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.  

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.  The Company intends that any
Award determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code complies with Section 409A of the Code.  To
the extent that any provision of the Plan or of any Award agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner so that the Plan and such Award complies with Section 409A of
the Code.  Accordingly, to the extent that any Award is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, the Award shall be subject to such additional rules and requirements as
specified by the Board from time to time in order to comply with Section 409A of
the Code.

(h) Limitations on Liability.  Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee, or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company.  The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

(i) Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice‑of‑law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

(j) Clawback.  Grants made under this Plan shall be subject to the Company’s
clawback policies in effect from time to time.

 

 

- 13 -

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Amendment

to

ALNYLAM Pharmaceuticals, Inc.

2018 Stock Incentive Plan

 

 

A.The Alnylam Pharmaceuticals, Inc. 2018 Stock Incentive Plan (the “Plan”) is
hereby amended by the Board of Directors of Alnylam Pharmaceuticals, Inc. (the
“Company”), subject to approval of the Company’s stockholders, to increase the
aggregate number of shares authorized for issuance under the Plan by 3,290,000
shares of common stock, par value $0.01 per share, of the Company, and to
clarify certain provisions in the Plan related to minimum vesting and the
payment of dividends, as follows:

1.Section 4(a)(1) of the Plan is hereby amended and restated in its entirety as
follows:

“(1) Authorized Number of Shares.  Subject to adjustment under Section 10,
Awards may be made under the Plan for up to the sum of (i) 6,790,000 shares of
common stock, $0.01 par value per share, of the Company (the “Common Stock”),
(ii) the number of shares that remain available for grants under the Company’s
Second Amended and Restated 2009 Stock Incentive Plan (the “2009 Plan”)
immediately prior to the Effective Date and (iii) shares of Common Stock
underlying any awards granted under the 2009 Plan that expire, or are
terminated, surrendered or canceled without having been fully exercised or are
forfeited in whole or in part after the Effective Date and become available for
issuance under the Plan in accordance with Section 4(a)(3).  No more than
22,270,000 shares may be issued in the form of Incentive Stock Options (as
hereinafter defined).  Shares issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares.”

2.Section 4(d) of the Plan is hereby amended and restated in its entirety as
follows:

“(d) Minimum Vesting.  Except as provided in the following sentence, and
notwithstanding anything in the Plan to the contrary, Awards granted to
Participants shall not become exercisable and/or vested (as applicable) prior to
the first-year anniversary of the date of grant.  Notwithstanding the foregoing,
(i) the Board retains the discretion to accelerate the vesting of Awards in the
event of a Participant’s death or disability or in the event of a change in
control of the Company and (ii) the vesting schedule prescribed by the preceding
sentence shall not apply to Awards granted, in the aggregate, for up to 5% of
the maximum number of authorized shares set forth in Section 4(a)(1).”

3.Section 11 of the Plan is hereby amended by adding the following new paragraph
at the end thereof:

“(i) No Dividends on Unvested Awards.  Notwithstanding anything herein to the
contrary, to the extent any Participant is entitled to receive dividends or
dividend equivalents with respect to any Award, no such dividends or dividend
equivalents shall be paid unless and until the underlying Award has vested.”  

B.Except as amended herein, the Plan is confirmed in all other respects.

Approved by the Board of Directors on March 1, 2019.

 